Rivera v EarlyBird Delivery Sys., LLC (2015 NY Slip Op 03250)





Rivera v EarlyBird Delivery Sys., LLC


2015 NY Slip Op 03250


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Mazzarelli, J.P., Friedman, Manzanet-Daniels, Clark, Kapnick, JJ.


14829 7079/05

[*1] Pedro Antonio Rivera, Plaintiff-Appellant,
vEarlyBird Delivery Systems, LLC, doing business as Urban Express, Defendant-Respondent.


Brian W. Raum, New York, for appellant.
Epstein Becker & Green, P.C., New York (Lori A. Medley of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered March 27, 2013, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, who was employed by defendant delivery company, failed to show that defendant discriminated against him when it terminated him for failing to comply with its dress code. Defendant provided plaintiff with a company uniform that included a messenger bag with the company logo, and repeatedly advised plaintiff that he could not use his own bag, a black bag with religious writing on the outside, while working. Plaintiff did not inform defendant that he needed his bag in order to "passively evangelize" or for any other religious reason, rather, he insisted on carrying it without providing an explanation, despite defendant's policy that its messengers could only carry the bag with defendant's logo (see Engstrom v Kinney Sys., 241 AD2d 420, 422 [1st Dept 1997], lv denied 91 NY2d 801 [1997]). Plaintiff's failure to inform defendant of his reason for carrying his personal bag is fatal to his claim (see Ansonia Bd. of Educ. v Philbrook, 479 U.S. 60, 65-66 [1986]; Chalmers v Tulon Co. of Richmond, 101 F3d 1012, 1019 [4th Cir 1996], cert denied 522 U.S. 813 [1997]).
Plaintiff also failed to demonstrate a claim of religious discrimination under McDonnell Douglas Corp. v Green (411 U.S. 792 [1973]), since he failed to demonstrate that the policy of carrying only one messenger bag as part of defendant's requisite uniform applied only to him, and not all employees (see Forrest v Jewish Guild for the Blind, 3 NY3d 295, 305 [2004]). Moreover, even if plaintiff had established a prima facie case, defendant came forward with a legitimate, nonpretextual reason for discharging plaintiff from employment (see Ferrante v American Lung Assn., 90 NY2d 623, 629 [1997]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK